Exhibit 10.16

 

      Deutsche Bank  LOGO [g33109deutsche.jpg]      

Deutsche Bank AG, London Branch

Winchester house

1 Great Winchester St,

London EC2N 2DB

Telephone: 44 20 7545 8000

     

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Telephone: 212-250-2500

 

DATE:    July 11, 2007 TO:    Newmont Mining Corporation    1700 Lincoln Street
   Denver, Colorado 80203 ATTENTION:    Treasurer TELEPHONE:    (303) 863-7414
FACSIMILE:    (303) 837-5837 FROM:    Deutsche Bank AG London    c/o Deutsche
Bank Securities Inc. TELEPHONE:    (212) 250-5977 FACSIMILE:    (212) 797-8826
SUBJECT:    Equity Derivatives Confirmation REFERENCE NUMBER:               
192482

Re: Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Newmont Mining Corporation
(“Company”) to Deutsche Bank AG acting through its London Branch (“Deutsche”) on
the Trade Date specified below (the “Transaction”). This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This Confirmation shall replace any previous agreements
relating to this Transaction and serve as the final documentation for this
Transaction.

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER DEALER UNDER THE U.S. SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. DEUTSCHE BANK SECURITIES INC. (“AGENT”) HAS
ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO OBLIGATION,
BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT TO THE
PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. DEUTSCHE BANK AG, LONDON
BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION (SIPC).

 

Chairman of the Supervisory Board: Clemens Börsig

Board of Managing Directors: Hermann-Josef Lamberti,
Josef Ackermann, Tessen von Heydebreck, Anthony
Dilorio, Hugo Banziger

   Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.



--------------------------------------------------------------------------------

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Deutsche
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 1992 ISDA Master Agreement (Multicurrency-Cross
Border) (the “Agreement”) as if Deutsche and Company had executed an agreement
in such form (but without any Schedule except for (i) the election of the laws
of the State of New York as the governing law, (ii) the United States dollars as
the Termination Currency, (iii) Second Method and Loss as the payments due upon
early termination and (iv) Specified Transaction being specified as “none”) on
the Trade Date. In the event of any inconsistency between provisions of that
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates (and, without limiting the
generality of the foregoing, if any representation or warranty of Company made
under the Agreement is addressed by a more specific representation or warranty
contained in this Confirmation, they shall be deemed inconsistent and only the
more specific representation or warranty in this Confirmation shall apply). The
parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement and that no
existing ISDA Master Agreement between the parties (other than the Agreement)
shall apply to the Transaction.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms:

 

Trade Date:

   July 11, 2007

Effective Date

   July 17, 2007

Warrants:

   Equity call warrants, each giving the holder the right to purchase one Share
at the Strike Price, subject to the Settlement Terms set forth below. For the
purposes of the Equity Definitions, each reference to a Warrant herein shall be
deemed to be a reference to a Call Option.

Warrant Style:

   European

Seller:

   Company

Buyer:

   Deutsche

Shares:

   The common stock of Company, par value USD 1.60 per Share (Exchange symbol
“NEM”)

Number of Warrants:

   3,246,255, subject to adjustment as provided herein.

Warrant Entitlement:

   One Share per Warrant

Strike Price:

   USD 60.2700

Premium:

   USD 26,175,000 (Premium per Warrant: USD 8.0631).

 

2



--------------------------------------------------------------------------------

Premium Payment Date:

   Effective Date

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges Procedures for Exercise:   

Expiration Time:

   The Valuation Time

Expiration Date(s):

   Each Scheduled Trading Day during the period from and including the First
Expiration Date and to and including the 49th Scheduled Trading Day following
the First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date; and provided further that
if such Expiration Date has not occurred pursuant to this clause as of the
eighth Scheduled Trading Day following the last scheduled Expiration Date under
this Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and the Calculation Agent
shall determine its good faith estimate of the fair market value for the Shares
as of the Valuation Time on that eighth Scheduled Trading Day or on any
subsequent Scheduled Trading Day, as the Calculation Agent shall determine using
commercially reasonable means.

First Expiration Date:

   October 15, 2014 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

Daily Number of Warrants:

   For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Date(s)”.

Automatic Exercise:

   Applicable; and means that, unless all Warrants have been previously
exercised hereunder, a number of Warrants for each Expiration Date equal to the
Daily Number of Warrants (as adjusted pursuant to the terms hereof) for such
Expiration Date will be deemed to be automatically exercised; provided that
“In-the-Money” means that the Relevant Price for such Expiration Date exceeds
the Strike Price for such Expiration Date; and provided further that all
references in Section 3.4(b) of the Equity Definitions to “Physical Settlement”
shall be read as references to “Net Share Settlement”.

 

3



--------------------------------------------------------------------------------

Market Disruption Event:

   Section 6.3(a)(ii) of the Equity Definitions is hereby amended by replacing
clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent reasonably determines is material.” Valuation:   

Valuation Time:

   Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

Valuation Date:

   Each Exercise Date. Settlement Terms:   

Settlement Method:

   Net Share Settlement.

Net Share Settlement:

   On the relevant Settlement Date, Company shall deliver to Deutsche the Share
Delivery Quantity of Shares for such Settlement Date to the account specified
hereto free of payment through the Clearance System. If, in the reasonable
opinion of Company or Deutsche based on advice of counsel, for any reason, the
Shares deliverable upon Net Share Settlement would not be immediately freely
transferable by Deutsche under Rule 144(k) under the Securities Act of 1933, as
amended (the “Securities Act”), then Deutsche may elect to either (x) accept
delivery of such Shares notwithstanding any restriction on transfer or (y) have
the provisions set forth in Section 9(m) below apply.

Share Delivery Quantity:

   For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date in respect of such Settlement
Date, rounded down to the nearest whole number plus any Fractional Share Amount.

Net Share Settlement Amount:

   For any Settlement Date, an amount equal to the product of (i) the Number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for such Settlement Date and (iii) the Warrant
Entitlement.

Settlement Price:

   For any Valuation Date, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page NEM.N <equity>
AQR (or any successor thereto) in respect of the period from the scheduled
opening time of the Exchange to the Scheduled Closing Time on such Valuation
Date (or if such volume-weighted average price is unavailable, the market value
of one Share on such Valuation Date, as determined by the Calculation Agent).
Notwithstanding the foregoing, if (i) any Expiration Date is a Disrupted Day and
(ii) the Calculation Agent determines that such Expiration Date shall be an
Expiration Date for fewer than the Daily Number of Warrants, as described above,
then the Settlement Price for the relevant Valuation Date shall be the
volume-weighted average price per Share on such Valuation Date on the Exchange,

 

4



--------------------------------------------------------------------------------

   as determined by the Calculation Agent based on such sources as it deems
appropriate using a volume-weighted methodology, for the portion of such
Valuation Date for which the Calculation Agent determines there is no Market
Disruption Event.

Settlement Date(s):

   As determined in reference to Section 9.4 of the Equity Definitions, subject
to Section 9(m)(i) hereof. Other Applicable Provisions:    The provisions of
Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity Definitions will be
applicable; provided that Representation and Agreement in Section 9.11 shall be
modified as provided below; and provided further that all references in such
provisions to “Physically-settled” shall be read as references to “Net Share
Settled.” “Net Share Settled” in relation to any Warrant means that Net Share
Settlement is applicable to that Warrant. Representation and Agreement:   
Notwithstanding Section 9.11 of the Equity Definitions, the parties agree that
any Shares delivered to Deutsche may be, upon delivery, subject to restrictions
and limitations arising from Company’s status as issuer of the Shares under
applicable securities laws, and Company makes no representation to the contrary
thereunder relating to restrictions, obligations, limitations or requirements
under applicable securities laws arising from the fact that Company is the
issuer of the Shares. 3. Additional Terms applicable to the Transaction:
Adjustments applicable to the Warrants:

Method of Adjustment:

   Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(h) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.
Extraordinary Events applicable to the Transaction:

New Shares:

   Section 12.1(i) of the Equity Definitions is hereby amended by deleting the
text in clause (i) in its entirety and replacing it with the phrase “publicly
quoted, traded or listed on any of the New York Stock Exchange, the American
Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or
their respective successors)”.

Consequence of Merger Events:

Share-for-Share:

   Modified Calculation Agent Adjustment

 

5



--------------------------------------------------------------------------------

Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that
Deutsche may elect, in its commercially reasonable judgment, Component
Adjustment (Calculation Agent Determination).

Consequence of Tender Offers:

  

Tender Offer:

   Applicable; provided however that if an event occurs that constitutes both a
Tender Offer under Section 12.1(d) of the Equity Definitions and Additional
Termination Event under Section 9(j)(ii)(C) of this Confirmation, Deutsche may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.3 of the Equity Definitions or Section 9(h)(ii)(C) will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Modified Calculation Agent Adjustment

Share-for-Combined:

   Modified Calculation Agent Adjustment

Reference Markets:

   For the avoidance of doubt, and without limiting the generality of the
foregoing provisions, any adjustment effected by the Calculation Agent pursuant
to Section 12.2(e) and/or Section 12.3(d) of the Equity Definitions may be
determined by reference to the adjustment(s) made in respect of Merger Events or
Tender Offers, as the case may be, in the convertible bond market.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, the American Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors), such
exchange or quotation system shall thereafter be deemed to be the Exchange.

Additional Disruption Events:

  

Change in Law:

   Applicable

Failure to Deliver:

   Not Applicable

Insolvency Filing:

   Applicable

Hedging Disruption:

   Applicable

Increased Cost of Hedging:

   Not Applicable

Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   200 basis points per annum

 

6



--------------------------------------------------------------------------------

Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   50 basis points per annum

Hedging Party:

   Deutsche for all applicable Additional Disruption Events

Determining Party:

   Deutsche for all applicable Additional Disruption Events. Whenever the
Determining Party is required to act or exercise judgment in any way, it will do
so in good faith and in a commercially reasonable manner.

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable 4. Calculation Agent:    Deutsche. Whenever the Calculation Agent
is required to act or exercise judgment in any way, it will do so in good faith
and in a commercially reasonable manner. The Calculation Agent shall, upon
request, make available to Company such information used by it to make any
calculation or determination under this Transaction as may be reasonably
necessary in order to enable the other to independently confirm the accuracy of
such calculation or determination (for the avoidance of doubt, such information
shall not include any proprietary models of Deutsche).

5. Account Details:

 

  (a) Account for payments to Company:

Citibank, NA

New York, NY

SWIFT Code: CITIUS33

Federal ABA No: 021000089

Beneficiary: Newmont Mining Corporation

Account No: 30561263

Account for delivery of Shares from Company:

To be provided by Company

 

  (b) Account for payments to Deutsche:

Bank of New York

ABA 021-000-018

Deutsche Bank Securities Inc.

A/C 8900327634

FFC: 145-91028-10

Account for delivery of Shares from Deutsche:

To be provided

 

7



--------------------------------------------------------------------------------

6. Offices:

The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

The Office of Deutsche for the Transaction is: London

Deutsche Bank AG, London Branch

Winchester house

1 Great Winchester St,

London EC2N 2DB

7. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Company:

 

Newmont Mining Corporation

1700 Lincoln Street

Denver, Colorado 80203

Attention: Treasurer

Telephone No.:    (303) 863-7414 Facsimile No.:    (303) 837-5837

 

  (b) Address for notices or communications to Deutsche:

 

Deutsche Bank AG London

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Attention: Documentation Department

Telephone No.:    (212) 250-5977 Facsimile No.:    (212) 797-8826

8. Representations and Warranties

 

  (a) In addition to the representations and warranties contained in Section 3
of the Agreement, Company hereby represents and warrants, as of the Trade Date,
to Deutsche that:

 

  i. The representations and warranties of Company set forth in Section 3 of the
Purchase Agreement dated as of July 11, 2007 among Company, J.P. Morgan
Securities Inc. and Citigroup Global Markets Inc. as representatives of the
Initial Purchasers party thereto (the “Purchase Agreement”) are true and correct
and are hereby deemed to be repeated to Deutsche, as of the Trade Date, as if
set forth herein.

 

  ii. Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Company hereunder will (i) conflict with or
result in a breach of any agreement or instrument to which Company or any of its
subsidiaries is a party or by which Company or any of its subsidiaries is bound
or to which Company or any of its subsidiaries is subject (including, but not
limited to, any agreements and contracts of Company or any of its subsidiaries
filed as exhibits to Company’s Annual Report on Form 10-K for the year ended
December 31, 2006, incorporated by reference in the Offering Memorandum), except
for any such conflict that would not, individually or in the aggregate, have a
material adverse effect on the business, properties, management, financial
position, results of operations or prospects of Company and its subsidiaries
taken as a whole or on the performance by Company of its obligations under the
Transaction (“Material Adverse Effect”) or (ii) constitute a default under, or
result in the creation of any lien under, any such agreement or instrument,
except for any such default or lien that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

  iii. On the Trade Date (A) none of Company, its affiliates and its officers
and directors is aware of any material nonpublic information regarding Company
or the Shares and (B) all reports and other documents filed by Company with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”) when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

 

  iv. (A) On the Trade Date, the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not, and will not be, subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”) and (B) Company is not engaged in and will not
engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Trade Date.

 

  v. Company is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
or exercisable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable or
exercisable for Shares) or otherwise in violation of the Exchange Act.

 

  vi. Company has reserved for issuance upon exercise of the Warrant by the net
share settlement method 6,492,510 shares of its common stock (the “Warrant
Shares”) by all required corporate action of Company. The Warrant Shares have
been duly authorized and, when issued and delivered against payment therefor
(which may include Net Share Settlement in lieu of cash) and otherwise as
contemplated by the terms of the Warrant following the exercise of the Warrant
in accordance with the terms and conditions of the Warrant, will be validly
issued, fully-paid and non-assessable, and the issuance of the Warrant Shares
will not be subject to any preemptive or similar rights.

 

  vii. Without limiting the generality of Section 3(a)(iii) of the Agreement,
the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.

 

  viii. Company is not, and after giving effect to the transactions contemplated
hereby will not be required to register as, an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

  (b) Each of Deutsche and Company represents and warrants that it is an
“eligible contract participant” as defined in Section l(a)(12) of the U.S.
Commodity Exchange Act, as amended.

 

  (c) Each of Deutsche and Company acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

 

9



--------------------------------------------------------------------------------

9. Other Provisions:

 

  (a) Opinion. Company shall deliver to Deutsche an opinion of counsel, dated as
of the Trade Date and reasonably acceptable to Deutsche in form and substance,
with respect to the matters set forth in Section 3 of the Agreement and Sections
8(a)(ii) and 8(a)(vi) of this Confirmation.

 

  (b) Additional Warrants. If the Initial Purchasers party to the Purchase
Agreement exercise their right to purchase additional 1.250% Convertible Senior
Notes due 2014 (the “Convertible Notes”) as set forth therein, then, at the
discretion of Company, Deutsche and Company will enter into a new confirmation
to provide for such increase in Convertible Notes (but on pricing terms
acceptable to Deutsche and Company) (such additional confirmation to provide for
the payment by Company to Deutsche of the additional premium related thereto).

 

  (c)

Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Deutsche a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than 200 million (in the case of the first such notice) or
(ii) thereafter more than 50 million less than the number of Shares included in
the immediately preceding Repurchase Notice. Company agrees to indemnify and
hold harmless Deutsche and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Deutsche’s hedging activities as a consequence of becoming,
or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to this
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, which an Indemnified Person
actually may become subject to, as a result of Company’s failure to provide
Deutsche with a Repurchase Notice on the day and in the manner specified in this
paragraph, and to reimburse, within 30 days, upon written request, each of such
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Person as a
result of Company’s failure to provide Deutsche with a Repurchase Notice in
accordance with this paragraph, such Indemnified Person shall promptly notify
Company in writing, and Company, upon request of the Indemnified Person, shall
retain counsel reasonably satisfactory to the Indemnified Person to represent
the Indemnified Person and any others Company may designate in such proceeding
and shall pay the fees and expenses of such counsel related to such proceeding.
Company shall not be liable for any settlement of any proceeding contemplated by
this paragraph that is effected without its written consent, but if settled with
such consent or if there be a final judgment for the plaintiff, Company agrees
to indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Company shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding contemplated by this paragraph that is in respect of
which any Indemnified Person is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Company hereunder, in lieu of indemnifying such Indemnified Person thereunder,
shall contribute to the amount paid or payable by such Indemnified Person as a
result of such losses, claims, damages or liabilities. The remedies provided for
in this paragraph are not exclusive and shall not

 

10



--------------------------------------------------------------------------------

 

limit any rights or remedies which may otherwise be available to any Indemnified
Person at law or in equity. The indemnity and contribution agreements contained
in this paragraph shall remain operative and in full force and effect regardless
of the termination of this Transaction.

 

  (d) Transfer or Assignment. Company may not transfer any of its rights or
obligations under this Transaction without the prior written consent of
Deutsche. Deutsche may, without Company’s consent, transfer or assign all or any
part of its rights or obligations under this Transaction to any third party;
provided, however, that Deutsche shall not transfer any of its rights or
obligations under the Transaction to any entity listed on Schedule A without
Company’s consent. If after Deutsche’s commercially reasonable efforts, Deutsche
is unable to effect such a transfer or assignment on pricing terms reasonably
acceptable to Deutsche and within a time period reasonably acceptable to
Deutsche of a sufficient number of Warrants to reduce (i) Deutsche’s “beneficial
ownership” (within the meaning of Section 13 of the Exchange Act and rules
promulgated thereunder) to 7.5% of Company’s outstanding Shares or less or
(ii) the Warrant Equity Percentage to 14.5% or less, Deutsche may designate any
Exchange Business Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of this Transaction, such that (i) its “beneficial
ownership” following such partial termination will be equal to or less than 7.5%
or (ii) the Warrant Equity Percentage following such partial termination will be
equal to or less than 14.5%. In the event that Deutsche so designates an Early
Termination Date with respect to a portion of this Transaction, a payment shall
be made pursuant to Section 6 of the Agreement as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
this Transaction and a Number of Warrants equal to the Terminated Portion,
(ii) Company shall be the sole Affected Party with respect to such partial
termination and (iii) such Transaction shall be the only Terminated Transaction
(and, for the avoidance of doubt, the provisions of paragraph 9(j) shall apply
to any amount that is payable by Company to Deutsche pursuant to this sentence).
The “Warrant Equity Percentage” as of any day is the fraction (x) the numerator
of which is the sum of (A) the product of (a) the Number of Warrants multiplied
by (b) the Warrant Entitlement; plus (B) the product of (a) the Number of
Warrants for the Warrants Transaction between Company and Deutsche (reference
No. 192484) (the “Other Warrants Transaction”) multiplied by (b) the Warrant
Entitlement for the Other Warrants Transaction and (y) the denominator of which
is the number of Company’s Shares outstanding on such day. Notwithstanding any
other provision in this Confirmation to the contrary requiring or allowing
Deutsche to purchase, sell, receive or deliver any Shares or other securities to
or from Company, Deutsche may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities and otherwise to perform
Deutsche’s obligations in respect of this Transaction and any such designee may
assume such obligations. Deutsche shall be discharged of its obligations to
Company to the extent of any such performance.

 

  (e) Early Unwind. In the event the sale of Convertible Notes is not
consummated with the initial purchasers for any reason by the close of business
in New York on July 17, 2007 (or such later date as agreed upon by the parties)
(July 17, 2007 or such later date being the “Early Unwind Date”), this
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Deutsche and Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Deutsche and Company represent and acknowledge to the other that
upon an Early Unwind, all obligations with respect to the Transaction shall be
deemed fully and finally discharged.

 

  (f)

Dividends. If at any time during the period from but excluding the Trade Date,
to and including the Expiration Date, (i) an ex-dividend date for a cash
dividend occurs with respect to the Shares (an “Ex-Dividend Date”), and that
dividend differs from the Regular Dividend on a per Share basis or (ii) if no
Ex-Dividend Date for a cash dividend occurs with respect to the Shares in any
quarterly dividend period of Company, then the Calculation Agent shall adjust
any of the Strike Price, Number of Warrants and/or Daily Number of Warrants up
or down to preserve the fair value of the Options to Deutsche

 

11



--------------------------------------------------------------------------------

 

after taking into account such higher or lower dividend or lack thereof,
including without limitation to account for the additional value to Deutsche
resulting from any lower dividend. “Regular Dividend” shall mean for any
calendar quarter, USD 0.10 for the first cash dividend or distribution on the
Shares for which the Ex-Dividend Date falls within such calendar quarter, and
zero for any subsequent dividend or distribution on the Shares for which the
Ex-Dividend Date falls within the same calendar quarter.

 

  (g) Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Company, such delivery shall be effected through Agent. In
addition, all notices, demands and communications of any kind relating to the
Transaction between Deutsche and Company shall be transmitted exclusively
through Agent.

 

  (h) Additional Provisions.

(i) Amendments to the Equity Definitions:

(A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “an”; and
adding the phrase “or Warrants” at the end of the sentence.

(B) Section 11.2(c) of the Equity Definitions is hereby amended by (x) replacing
the words “a diluting or concentrative” with “an”, (y) adding the phrase “or
Warrants” after the words “the relevant Shares” in the same sentence and
(z) deleting the phrase “(provided that no adjustments will be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”

(C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the word “an”;
and adding the phrase “or Warrants” at the end of the sentence.

(D) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Deutsche’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

(E) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

(x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

(y) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence.

(F) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

(x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

(y)(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the penultimate sentence
in its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.”

 

12



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to this Transaction,
(1) Deutsche shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, and (2) Company shall be deemed the sole Affected
Party and the Transaction shall be deemed the sole Affected Transaction:

(A) Consummation of (A) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares would be converted into, or exchanged for, stock,
other securities, other property or assets or (B) any statutory share exchange,
consolidation or merger involving Company pursuant to which the Shares will be
converted into cash, securities or other property or any sale, lease or other
transfer in one transaction or a series of transactions of all or substantially
all of the consolidated assets of Company and its subsidiaries, taken as a
whole, to any person other than one or more of Company’s subsidiaries, other
than any transaction (i) involving a consolidation or merger that does not
result in a reclassification, conversion, exchange or cancellation of the
outstanding Shares, (ii) where the holders of more than 50% of all classes of
Company’s common equity immediately prior to such transaction that is a
statutory share exchange, consolidation or merger own, directly or indirectly,
more than 50% of all classes of common equity of the continuing or surviving
entity or transferee or the parent entity thereof immediately after such
transaction or (iii) that is effected solely to change the jurisdiction of
incorporation of Company and results in a reclassification, conversion or
exchange of outstanding Shares solely into shares of common stock of the
surviving entity; or

(B) There is a default by Company or Newmont USA Limited with respect to any
Material Indebtedness (as defined below), whether such Material Indebtedness now
exists or shall hereafter be created (i) resulting in such indebtedness becoming
or being declared due and payable prior to the date on which it would otherwise
become due and payable or (ii) constituting a failure to pay the principal of
any such indebtedness when due and payable at its stated maturity, upon required
repurchase, upon declaration or otherwise; provided that any event of default
under either of the foregoing clauses (i) and (ii) shall be deemed cured and not
to be continuing upon the payment of such indebtedness or the rescission or
annulment of any acceleration of such indebtedness. “Material Indebtedness” is
indebtedness (other than indebtedness under the Convertible Notes and the 1.625%
Convertible Senior Notes due 2017 issued by Company pursuant to an indenture to
be dated July 17, 2007 between Company, Newmont USA Limited, as subsidiary
guarantor, and The Bank of New York, as the trustee) of any one or both of
Company and Newmont USA Limited in an aggregate principal amount exceeding
$75,000,000; or

(C) A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act other than Company, any of its subsidiaries or any of Company’s or its
subsidiaries employee benefit plans, files a Schedule 13D or Schedule TO (or any
successor schedule, form or report) pursuant to the Exchange Act disclosing that
such person has become the direct or indirect “beneficial owner,” as defined in
Rule 13d-3 under the Exchange Act, of the common equity of Company representing
more than 50% of the voting power of all shares of such common equity entitled
to vote generally in the election of directors, unless such beneficial ownership
arises as a result of a revocable proxy delivered in response to a public proxy
or consent solicitation made pursuant to the applicable rules and regulations
under the Exchange Act; and provided that no person or group shall be deemed to
be the beneficial owner of any securities tendered pursuant to a tender or
exchange offer made by or on behalf of such person or group until such tendered
securities are accepted for purchase or exchange under such offer; or

(D) Deutsche, despite using commercially reasonable efforts, is unable or
reasonably determines, based on advice of counsel, that it is impractical or
illegal, to hedge its obligations pursuant to this Transaction in the public
market without registration under the Securities Act or as a result of any
legal, regulatory or self-regulatory requirements or related

 

13



--------------------------------------------------------------------------------

policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Deutsche in
light of legal, regulatory, or self-regulatory concerns).

 

  (i) No Collateral or Setoff. Notwithstanding any provision of the Agreement or
any other agreement between the parties to the contrary, the obligations of
Company hereunder are not secured by any collateral. Obligations under this
Transaction shall not be set off by Company against any other obligations of the
parties, whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise. Any
provision in the Agreement with respect to the satisfaction of Company’s payment
obligations to the extent of Deutsche’s payment obligations to Company in the
same currency and in the same Transaction (including, without limitation
Section 2(c) thereof) shall not apply to Company and, for the avoidance of
doubt, Company shall fully satisfy such payment obligations notwithstanding any
payment obligation to Company by Deutsche in the same currency and in the same
Transaction.

 

  (j) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, in respect of this Transaction, an amount is payable
by Company to Deutsche, (i) pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions (except in the event of an Insolvency, Nationalization,
Tender Offer or Merger Event in which the consideration or proceeds to be paid
to holders of shares consists solely of cash) or (ii) pursuant to
Section 6(d)(ii) of the Agreement (except in the event of an Event of Default in
which Company is the Defaulting Party or a Termination Event in which Company is
the Affected Party, other than an Event of Default of the type described in
(x) Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or (y) a
Termination Event of the type described in Section 5(b) of the Agreement, in the
case of both (x) and (y), resulting from an event or events outside Company’s
control) (a “Payment Obligation”), Company shall have the right, in its sole
discretion, to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to
Deutsche, confirmed in writing within one Scheduled Trading Day, no later than
12:00 p.m. New York local time on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable; provided that if
Company does not validly elect to satisfy its Payment Obligation by the Share
Termination Alternative, Deutsche shall have the right to require Company to
satisfy its Payment Obligation by the Share Termination Alternative.

 

Share Termination Alternative:

   If applicable, Company shall deliver to Deutsche the Share Termination
Delivery Property on the date (the “Share Termination Payment Date”) on which
the Payment Obligation would otherwise be due pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions, subject to paragraph (m)(i) below, in
satisfaction, subject to paragraph (m)(ii) below, of the Payment Obligation in
the manner reasonably requested by Deutsche free of payment.

Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the amount of Share
Termination Delivery Property by replacing any fractional portion of a security
therein with an amount of cash equal to the value of such fractional security
based on the values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

   The value to Deutsche of property contained in one Share Termination Delivery
Unit on the date such Share Termination Delivery Units are to be delivered as

 

14



--------------------------------------------------------------------------------

   Share Termination Delivery Property, as determined by the Calculation Agent
in its discretion by commercially reasonable means. The Calculation Agent shall
notify Company of such Share Termination Unit Price at the time of notification
of the Payment Obligation. In the case of a Private Placement of Share
Termination Delivery Units that are Restricted Shares (as defined below), as set
forth in paragraph (m)(i) below, the Share Termination Unit Price shall be
determined by the discounted price applicable to such Share Termination Delivery
Units. In the case of a Registration Settlement of Share Termination Delivery
Units that are Restricted Shares (as defined below) as set forth in paragraph
(m)(ii) below, the Share Termination Unit Price shall be the Settlement Price on
the Merger Date, the Announcement Date (in the case of a Nationalization,
Insolvency or Delisting) or the Early Termination Date, as applicable. Share
Termination Delivery Unit:    In the case of a Termination Event, Event of
Default or Delisting, one Share or, in the case of Nationalization, Insolvency,
Tender Offer or Merger Event, a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Nationalization, Insolvency, Tender Offer or Merger
Event. If such Nationalization, Insolvency, Tender Offer or Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash.
Failure to Deliver:    Inapplicable Other applicable provisions:    If Share
Termination Alternative is applicable, the provisions of Sections 9.8, 9.9, 9.11
and 9.12 (as modified above) of the Equity Definitions will be applicable,
except that all references in such provisions to “Physically-settled” shall be
read as references to “Share Termination Settled” and all references to “Shares”
shall be read as references to “Share Termination Delivery Units”. “Share
Termination Settled” in relation to this Transaction means that Share
Termination Alternative is applicable to this Transaction.

 

  (k)

Registration/Private Placement Procedures. If, in the reasonable opinion of
Deutsche, following any delivery of Shares or Share Termination Delivery
Property to Deutsche hereunder, such Shares or Share Termination Delivery
Property would be in the hands of Deutsche subject to any applicable
restrictions with respect to any registration or qualification requirement or
prospectus delivery requirement for such Shares or Share Termination Delivery
Property pursuant to any applicable federal or state securities law (including,
without limitation, any such requirement arising under Section 5 of the
Securities Act as a result of such Shares or Share Termination Delivery Property
being “restricted securities”, as such term

 

15



--------------------------------------------------------------------------------

 

is defined in Rule 144 under the Securities Act, or as a result of the sale of
such Shares or Share Termination Delivery Property being subject to paragraph
(c) of Rule 145 under the Securities Act) (such Shares or Share Termination
Delivery Property, “Restricted Shares”), then delivery of such Restricted Shares
shall be effected pursuant to either clause (i) or (ii) below at the election of
Company, unless Deutsche waives the need for registration/private placement
procedures set forth in (i) and (ii) below. Notwithstanding the foregoing,
solely in respect of any Daily Number of Warrants exercised or deemed exercised
on any Expiration Date, Company shall elect, prior to the first Settlement Date
for the first Expiration Date, a Private Placement Settlement or Registration
Settlement for all deliveries of Restricted Shares for all such Expiration Dates
which election shall be applicable to all Settlement Dates for such Warrants and
the procedures in clause (i) or clause (ii) below shall apply for all such
delivered Restricted Shares on an aggregate basis commencing after the final
Settlement Date for such Warrants. The Calculation Agent shall make reasonable
adjustments to settlement terms and provisions under this Confirmation to
reflect a single Private Placement or Registration Settlement for such aggregate
Restricted Shares delivered hereunder.

 

  (i) If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares commercially reasonably acceptable to Deutsche; provided that
Company may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Company to Deutsche (or any affiliate designated by Deutsche) of
the Restricted Shares or the exemption pursuant to Section 4(1) or Section 4(3)
of the Securities Act for resales of the Restricted Shares by Deutsche (or any
such affiliate of Deutsche). The Private Placement Settlement of such Restricted
Shares shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Deutsche, commercially
reasonable opportunity to conduct due diligence investigation in compliance with
applicable law with respect to Company customary in scope for private placements
of equity securities (including, without limitation, the right to have made
available for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by Deutsche or any
designated buyer of the Restricted Shares, subject to execution by such
recipients of customary confidentiality agreements reasonably acceptable to
Company, opinions and certificates, and such other documentation as is customary
for private placement agreements, all reasonably acceptable to Deutsche. In the
case of a Private Placement Settlement, Deutsche shall determine the appropriate
discount to the Share Termination Unit Price (in the case of settlement of Share
Termination Delivery Units pursuant to paragraph (l) above) or any Settlement
Price (in the case of settlement of Shares pursuant to Section 2 above)
applicable to such Restricted Shares in a commercially reasonable manner and
appropriately adjust the number of such Restricted Shares to be delivered to
Deutsche hereunder; provided that in no event shall such number be greater than
6,492,510 (the “Maximum Amount”). Notwithstanding the Agreement or this
Confirmation, the date of delivery of such Restricted Shares shall be the
Exchange Business Day following notice by Deutsche to Company, of such
applicable discount and the number of Restricted Shares to be delivered pursuant
to this clause (i). For the avoidance of doubt, delivery of Restricted Shares
shall be due as set forth in the previous sentence and not be due on the Share
Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to paragraph (l) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

In the event Company shall not, as a result of the proviso above relating to the
Maximum Amount, have delivered the full number of Restricted Shares otherwise
applicable (such deficit, the “Deficit Restricted Shares”), Company shall be
continually obligated to deliver, from time to time until the full number of
Deficit Restricted Shares have

 

16



--------------------------------------------------------------------------------

been delivered pursuant to this paragraph, Restricted Shares when, and to the
extent, that (i) Shares are repurchased, acquired or otherwise received by
Company or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration), (ii) authorized and
unissued Shares reserved for issuance in respect of other transactions prior to
such date which prior to the relevant date become no longer so reserved and
(iii) Company additionally authorizes any unissued Shares that are not reserved
for other transactions. Company shall immediately notify Deutsche of the
occurrence of any of the foregoing events (including the number of Shares
subject to clause (i), (ii) or (iii) and the corresponding number of Restricted
Shares to be delivered) and promptly deliver such Restricted Shares thereafter.

In the event of a Private Placement Settlement, the Net Share Settlement Amount
or the Payment Obligation, respectively, shall be deemed to be the Net Share
Settlement Amount or the Payment Obligation, respectively, plus an additional
amount of Shares or Share Termination Delivery Property (determined from time to
time by the Calculation Agent in its commercially reasonable judgment)
attributable to interest that would be earned on such Net Share Settlement
Amount or the Payment Obligation, respectively, (increased on a daily basis to
reflect the accrual of such interest and reduced from time to time by the amount
of net proceeds received by Deutsche as provided herein) at a rate equal to the
open Federal Funds Rate plus the Spread for the period from, and including, such
Settlement Date or the date on which the Payment Obligation is due,
respectively, to, but excluding, the related date on which all the Restricted
Shares have been sold and calculated on an Actual/360 basis. The foregoing
provision shall be without prejudice to Deutsche’s rights under the Agreement
(including, without limitation, Sections 5 and 6 thereof).

As used in this Section, “Spread” means, with respect to any Net Share
Settlement Amount or Payment Obligation, respectively, the credit spread over
the applicable overnight rate that would be imposed if Deutsche were to extend
credit to Company in an amount equal to such Net Share Settlement Amount, all as
determined by the Calculation Agent using its commercially reasonable judgment
as of the related Settlement Date or the date on which the Payment Obligation is
due, respectively. Commercial reasonableness shall take into consideration all
factors deemed relevant by the Calculation Agent, which are expected to include,
among other things, the credit quality of Company (and any relevant affiliates)
in the then-prevailing market and the credit spread of similar companies in the
relevant industry and other companies having a substantially similar credit
quality.

 

  (ii)

If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
commercially reasonably satisfactory to Deutsche, to cover the resale of such
Restricted Shares in accordance with customary resale registration procedures,
including covenants, conditions, representations, underwriting discounts (if
applicable), commissions (if applicable), indemnities, a reasonable opportunity
to conduct a due diligence investigation with respect to Company that is
customary in scope for underwritten offerings of equity securities, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements, all reasonably acceptable to Deutsche. If Deutsche, in
its sole reasonable discretion, is not satisfied with such procedures and
documentation Private Placement Settlement shall apply. If Deutsche is satisfied
with such procedures and documentation, it shall sell the Restricted Shares
pursuant to such registration statement during a period (the “Resale Period”)
commencing on the Exchange Business Day following delivery of such Restricted
Shares (which, for the avoidance of doubt, shall be (x) any Settlement Date in
the case of an exercise of Warrants prior to the first Expiration Date pursuant
to Section 2 above, (y) the Share Termination Payment Date in case of settlement
in Share Termination Delivery Units pursuant to paragraph (l) above or (z) the

 

17



--------------------------------------------------------------------------------

 

Settlement Date in respect of the final Expiration Date for all Daily Number of
Warrants) and ending on the earliest of (i) the Exchange Business Day on which
Deutsche completes the sale of all Restricted Shares or, in the case of
settlement of Share Termination Delivery Units, a sufficient number of
Restricted Shares so that the realized net proceeds of such sales equals or
exceeds the Payment Obligation (as defined above), (ii) the date upon which all
Restricted Shares have been sold or transferred pursuant to Rule 144 (or similar
provisions then in force) or Rule 145(d)(1) or (2) (or any similar provision
then in force) under the Securities Act and (iii) the date upon which all
Restricted Shares may be sold or transferred by a non-affiliate pursuant to Rule
144(k) (or any similar provision then in force) or Rule 145(d)(3) (or any
similar provision then in force) under the Securities Act. If the Payment
Obligation exceeds the realized net proceeds from such resale, Company shall
transfer to Deutsche by the open of the regular trading session on the Exchange
on the Exchange Trading Day immediately following the last day of the Resale
Period the amount of such excess (the “Additional Amount”) in cash or in a
number of Shares (“Make-whole Shares”) in an amount that, based on the
Settlement Price on the last day of the Resale Period (as if such day was the
“Valuation Date” for purposes of computing such Settlement Price), has a dollar
value equal to the Additional Amount. The Resale Period shall continue to enable
the sale of the Make-whole Shares. If Company elects to deliver the Additional
Amount in Shares, the requirements and provisions for Registration Settlement or
Private Placement Settlement shall apply to such Additional Amount. This
provision shall be applied successively until the Additional Amount is equal to
zero. In no event shall Company deliver a number of Restricted Shares greater
than the Maximum Amount.

 

  (iii) Without limiting the generality of the foregoing, Company agrees that
any Restricted Shares delivered to Deutsche, as purchaser of such Restricted
Shares, (i) may be transferred by and among Deutsche and its affiliates and
Company shall effect such transfer without any further action by Deutsche and
(ii) after the minimum “holding period” within the meaning of Rule 144(d) under
the Securities Act has elapsed after any Settlement Date for such Restricted
Shares, Company shall promptly remove, or cause the transfer agent for such
Restricted Shares to remove, any legends referring to any such restrictions or
requirements from such Restricted Shares upon delivery by Deutsche (or such
affiliate of Deutsche) to Company or such transfer agent of seller’s and
broker’s representation letters customarily delivered by Deutsche in connection
with resales of restricted securities pursuant to Rule 144 under the Securities
Act, without any further requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by
Deutsche (or such affiliate of Deutsche).

For the avoidance of doubt, nothing in this Section 9(k) regarding private
placement shall be read as requiring the Company to deliver cash in respect of
the settlement of the Transaction contemplated by this Confirmation.

 

  (l) Limit on Beneficial Ownership. Notwithstanding any other provisions of the
Agreement or this Confirmation, Deutsche may not exercise any Warrant hereunder
or be entitled to take delivery of any Shares deliverable hereunder, and
Automatic Exercise shall not apply with respect to any Warrant hereunder, to the
extent (but only to the extent) that, after such receipt of any Shares upon the
exercise of such Warrant or otherwise hereunder, Deutsche would directly or
indirectly beneficially own (as such term is defined for purposes of
Section 13(d) of the Exchange Act) in excess of 8.0% of the outstanding Shares.
Any purported delivery hereunder shall be void and have no effect to the extent
(but only to the extent) that, after such delivery, Deutsche would directly or
indirectly so beneficially own in excess of 8.0% of the outstanding Shares. If
any delivery owed to Deutsche hereunder is not made, in whole or in part, as a
result of this provision, Company’s obligation to make such delivery shall not
be extinguished and Company shall make such delivery as promptly as practicable
after, but in no event later than one Business Day after, Deutsche gives notice
to Company that, after such delivery, Deutsche would not directly or indirectly
so beneficially own in excess of 8.0% of the outstanding Shares.

 

18



--------------------------------------------------------------------------------

  (m) Share Deliveries. Company acknowledges and agrees that, unless Company has
reason, upon the advice of counsel, to believe otherwise at the applicable time,
to the extent the holder of this Warrant is not then an affiliate and has not
been an affiliate for 90 days (it being understood that Deutsche will not be
considered an affiliate under this paragraph solely by reason of its receipt of
Shares pursuant to this Transaction), and otherwise satisfies all holding period
and other requirements of Rule 144 of the Securities Act applicable to it, any
delivery of Shares or Share Termination Delivery Property hereunder at any time
after 2 years from the Trade Date shall be eligible for resale under Rule 144(k)
of the Securities Act and Company agrees to promptly remove, or cause the
transfer agent for such Shares or Share Termination Delivery Property, to
remove, any legends referring to any restrictions on resale under the Securities
Act from the Shares or Share Termination Delivery Property. Company further
agrees, for any delivery of Shares or Share Termination Delivery Property
hereunder at any time after 1 year from the Trade Date but within 2 years of the
Trade Date, to the extent the holder of this Warrant then satisfies the holding
period and other requirements of Rule 144 of the Securities Act, to promptly
remove, or cause the transfer agent for such Restricted Share to remove, any
legends referring to any such restrictions or requirements from such Restricted
Shares. Such Restricted Shares will be de-legended upon delivery by Deutsche (or
such affiliate of Deutsche) to Company or such transfer agent of customary
seller’s and broker’s representation letters in connection with resales of
restricted securities pursuant to Rule 144 of the Securities Act, without any
further requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Deutsche (or such affiliate
of Deutsche). Company further agrees that any delivery of Shares or Share
Termination Delivery Property prior to the date that is 1 year from the Trade
Date, may be transferred by and among Deutsche and its affiliates and Company
shall effect such transfer without any further action by Deutsche.
Notwithstanding anything to the contrary herein, Company agrees that any
delivery of Shares or Share Termination Delivery Property shall be effected by
book-entry transfer through the facilities of DTC, or any successor depositary,
if at the time of delivery, such class of Shares or class of Share Termination
Delivery Property is in book-entry form at DTC or such successor depositary.
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 of the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court change after the Trade Date, the agreements of Company herein shall be
deemed modified to the extent necessary, in the opinion of outside counsel of
Company, to comply with Rule 144 of the Securities Act, including Rule 144(k) as
in effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.

 

  (n) Governing Law. New York law (without reference to choice of law doctrine).

 

  (o) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party
(i) certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

  (p) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (q) Maximum Share Delivery. Notwithstanding any other provision of this
Confirmation or the Agreement, in no event will Company be required to deliver
more than the Maximum Amount of Shares in the aggregate to Deutsche in
connection with this Transaction, subject to the provisions regarding Deficit
Restricted Shares

 

19



--------------------------------------------------------------------------------

  (r) Right to Extend. Deutsche may postpone, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Deutsche determines, in its commercially reasonable
judgment, that such extension is reasonably necessary or appropriate to preserve
Deutsche’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions or to enable Deutsche to effect purchases of Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that would, if Deutsche were Issuer or an affiliated purchaser of Issuer,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Deutsche.

 

  (s) Status of Claims in Bankruptcy. Deutsche acknowledges and agrees that this
Confirmation is not intended to convey to Deutsche rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any U.S. bankruptcy proceedings of Company; provided that nothing
herein shall limit or shall be deemed to limit Deutsche’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided, further, that nothing herein shall
limit or shall be deemed to limit Deutsche’s rights in respect of any
transactions other than the Transaction. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Company herein under or pursuant to any
other agreement.

 

  (t) Securities Contract; Swap Agreement. The parties hereto intend for:
(a) the Transaction to be a “securities contract” and a “swap agreement” as
defined in the Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”), and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code; (b) a party’s right to liquidate the
Transaction and to exercise any other remedies upon the occurrence of any Event
of Default under the Agreement with respect to the other party to constitute a
“contractual right” as described in the Bankruptcy Code; and (c) each payment
and delivery of cash, securities or other property hereunder to constitute a
“margin payment” or “settlement payment” and a “transfer” as defined in the
Bankruptcy Code.

 

20



--------------------------------------------------------------------------------

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

Company hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Deutsche a facsimile of the fully-executed
Confirmation to Deutsche at 44 113 336 2009. Originals shall be provided for
your execution upon your request.

We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

Very truly yours,

 

DEUTSCHE BANK AG LONDON By:  

/s/ Lee Frankenfield

Name:   Lee Frankenfield Title:   Managing Director By:  

/s/ Lars Kestner

Name:   Lars Kestner Title:   Director

DEUTSCHE BANK SECURITIES INC.,

acting solely as Agent in connection with this Transaction

By:  

/s/ Lee Frankenfield

Name:   Lee Frankenfield Title:   Managing Director By:  

/s/ Lars Kestner

Name:   Lars Kestner Title:   Director

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

 

NEWMONT MINING CORPORATION

By:

 

/s/ Thomas P. Mahoney

Authorized Signatory

Name:

  Thomas P. Mahoney, Vice President and Treasurer